Citation Nr: 1546677	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of service connection for neck strain.

2. Entitlement to service connection for neck strain, to include claimed as secondary to service-connected disease or injury.

3. Entitlement to service connection for tinnitus.

4. Entitlement to a rating in excess of 10 percent for primary insomnia for the period prior to June 23, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from March 1997 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the RO. 

In June 2015, the Veteran testified during a video-conference hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS). 

The issue of entitlement to service connection for neck strain, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2005 rating decision, the RO denied the claim for service connection for neck strain; he did not appeal this decision.  

2. The evidence associated with the claims files subsequent to the September 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for neck strain. Such evidence is not cumulative or redundant of evidence already of record. 

3. Tinnitus was manifest during service.

4. Prior to June 23, 2015, the service-connected primary insomnia has most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1. The September 2005 rating decision that denied service connection for neck strain is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The evidence received subsequent to the September 2005 decision denying service connection for neck strain is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. For the period of the appeal prior to June 23, 2015, the criteria for the assignment of a 30 percent rating, but no higher for the service-connected primary insomnia have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9435 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in July 2010. The notice also indicated the reason for the previous denial of service connection for neck strain.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claims were last adjudicated in February 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case. All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with this claim herein decided. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examinations in connection with his claim for increased rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examinations obtained are adequate with regard to the issues on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examination in September 2010 and August 2015. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Neck Strain

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied the Veteran's claim of service connection for neck strain in a September 2005 rating decision.  In particular, the RO found that despite the diagnosed neck spasm and pain documented in the service treatment records, the evidence did not provide any basis to relate the Veteran's current neck strain to disease or injury sustained in service given that the neck spasm and pain documented in the service treatment records resolved without recurrence.

The evidence of record at the time of the September 2005 decision included the service treatment records and the June 2005 report of VA examination that documented diagnosis of cervical spine strain with limited motion. No opinion as to etiology was offered.  

The Veteran was informed of this decision and apprised of his appellate rights, but he did not file a timely appeal.  Therefore, the September 2005 rating decision became final. 38 C.F.R. § 20.1103. 

In January 2010, the Veteran requested that his claim be reopened. The evidence received since the September 2005 rating decision includes various lay statements submitted by the Veteran, private treatment records, VA treatment records and his June 2015 Board hearing testimony before the undersigned. In the various lay statements and in his hearing testimony, the Veteran asserted that his neck strain either onset in service as result of injury sustained therein or secondary to service-connected disease or injury. A September 2011 private treatment record and an April 2013 report of VA examination offer opinions as to etiology of the claimed neck strain.  This evidence is not cumulative and redundant of the evidence previously considered in September 2005, as there had been no such opinion as to etiology at that time. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence. See Justus, 3 Vet. App. at 513. Therefore, the Board finds that this new evidence relates to an unestablished fact necessary to substantiate the claim. Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for neck strain.  

Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is applicable.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The report of September 2009 VA examination reflects the Veteran's report of experiencing constant ringing in his ears that onset in 1998 or 1999 (i.e.,  during his period of military service). The audiologist noted that there was no evidence in the service treatment records of a complaint or diagnosis of tinnitus. Additionally, the audiologist observed that there was no evidence of significant threshold shifts in the service treatment records and that current hearing thresholds were within normal limits. The audiologist opined that the Veteran's tinnitus was less likely than not caused by or a result of acoustic trauma sustained during his period of service.


Given its review of the record, the Board finds that service connection for tinnitus is warranted. To that end, the Board notes that the Veteran has competently and credibly asserted that his tinnitus onset in service and has been continuous since that time. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). Accordingly, service connection for tinnitus is warranted.

Primary Insomnia

As an initial matter, the Board notes that in September 2015, the RO granted service connection for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) with anxious presentation and assigned a rating of 100 percent for the service-connected PTSD and MDD with anxious presentation beginning June 23, 2015. Symptoms of the Veteran's insomnia were subsumed under the PTSD and MDD diagnosis. Accordingly, the RO discontinued a separate rating for the primary insomnia effective June 23, 2015. However, as higher schedular ratings for the primary insomnia are possible during the relevant time period prior to June 23, 2015, this issue remains before the Board on appeal and has been characterized as noted on the title page. See AB v. Brown, 6 Vet. App. 35 (1993).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The initial rating for the Veteran's primary insomnia has been assigned by analogy pursuant to Diagnostic Code 9435. The actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

The September 2010 VA examination reflects that the Veteran's symptoms of insomnia did not interfere with work or social functioning. He experienced sleep disturbance (insomnia) about 3-9 nights per month but otherwise slept fine. He did not have a problem with drug or alcohol abuse and did not exhibit inappropriate behavior. Medication was ineffective. His thought processes and communications were not impaired. His social functioning was not impaired and his employment had not been impacted due to the sleep issues. Despite his sleeplessness, he was able to get to work regularly and fulfilled his duties.

On mental status examination, there was no impairment of thought processes or communication. There were no delusions or hallucinations. There was no inappropriate behavior. There were no suicidal or homicidal thoughts, ideation, plans or intent. He had the ability to maintain minimal personal hygiene and other basic activities of daily living. He was oriented to person, place and time. There was no evidence of memory loss or impairment. There is no obsessive or ritualistic behavior noted. His rate and flow of speech is within normal limits and logical. He had no history of panic attacks, depression, depressed mood or anxiety. He had no impairment in impulse control.

A December 2010 statement from the Veteran's spouse reflects that his insomnia prevented him from spending time with his wife and 5-year old son. His wife reported that the Veteran's work schedule and need for sleep left little time for socializing with friends or going out for meals in the evenings. He slept until the last possible moment before he had to go to work, which cut down on family time in the morning. In short, his wife reported that the Veteran's insomnia had a strong, negative impact in all areas of his work, sociability and quality of life.

A December 2010 statement from the Veteran's joint business venture partner reflects that the Veteran's insomnia impacted his work. His partner reported that the Veteran was often groggy in the morning and sometimes had to call off of work because he was too tired to come in. His partner revealed that it was evident when the Veteran had not had enough sleep as there was a noticeable drop in the Veteran's efficiency and quality of work. An additional statement from the Veteran's co-worker reflects that his insomnia had a large, negative impact on him socially and occupationally. 

In this case, the Board finds that the evidence shows that the Veteran had insomnia symptoms such as chronic sleep impairment that consistently caused impairment in social functioning in that he spent little family time with his spouse and young son and did not socialize with friends or got out for meals in the evenings. Occupationally, he was often groggy in the morning and sometimes had to call off of work because he was too tired to come in. Additionally, his insomnia resulted in a noticeable drop in the Veteran's efficiency and quality of work.

Thus, the Board concludes that this evidence demonstrates that prior to June 23, 2015, the Veteran's insomnia symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and finds that the service-connected disability picture more closely resembled the criteria for a 30 percent rating, but no higher for the period of the appeal prior to June 23, 2015.

The Board finds in reaching this conclusion that the overall severity of the service-connected insomnia is not shown to have significantly changed during the course of his appeal prior to June 23, 2015. In reaching this conclusion, the Board has not required that an exhaustive list of symptoms be met. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, the Board finds the 30 percent rating is indicative of the Veteran's overall disability picture, reflecting the effects of his insomnia on social and occupational impairment. 

The weight of the evidence does not establish that the service-connected insomnia has caused occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  Neither the lay nor medical evidence shows that prior to June 2015 that the Veteran experienced impairment of thought processes or communication. He exhibited no delusions or hallucinations. There was no inappropriate behavior. He had no suicidal or homicidal thoughts, ideation, plans or intent. He had the ability to maintain minimal personal hygiene and other basic activities of daily living. He was oriented to person, place and time and there was no evidence of memory loss or impairment. He demonstrated no obsessive or ritualistic behavior and his rate and flow of speech was within normal limits and logical. Additionally, he had no history of panic attacks, depression, depressed mood or anxiety and had no impairment in impulse control. Thus, the Board finds that the weight of the evidence does not demonstrate that a 50 percent schedular rating is warranted in this case. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013).   

The rating criteria contemplate the Veteran's symptomatology for his insomnia. Referral for consideration of extraschedular ratings is therefore not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). The symptoms and effects of the Veteran's insomnia, including chronic sleep impairment that consistently caused impairment in social and occupational functioning are fully contemplated by the applicable rating criteria. Thus, the Board finds that referral for extraschedular evaluation is not indicated by this evidence.

According to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected insomnia and he has not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.


	(CONTINUED ON NEXT PAGE)





ORDER

The application to reopen a claim for service connection for neck strain is granted.

Entitlement to service connection for tinnitus is granted.

An increased rating of 30 percent, but no higher for the service-connected insomnia prior to June 23, 2015 is granted subject to regulations governing the payment of monetary awards.


REMAND

Having reopened the claim for service connection for neck strain, the Board finds that further development is warranted. The Board notes that establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran asserts that his neck strain had its onset due to his service-connected bilateral plantar fasciitis, bilateral knee and lumbar spine strain disabilities. Specifically, he asserts that his service-connected disabilities resulted in a change in his gait that has led to the onset of his neck strain. In the April 2013 report of examination, the examiner addresses etiology of the neck strain on a direct basis. However, the examiner did not address the etiology of the claimed neck strain on a secondary basis. Under the circumstances, the Board finds further examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination to determine the nature and likely etiology of the claimed neck (cervical spine) disability. The claims file must be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, to include the April 2013 VA examination report, the examiner should provide opinions with supporting rationale as to the following: 
 
a) Whether it is at least as likely as not that any neck (cervical spine) disability is caused by service-connected disease or injury.

b) Whether it is at least as likely as not that any neck (cervical spine) disability is aggravated by (permanently worsened) service-connected disease or injury.  

If aggravation of any neck (cervical spine) disability by service-connected disease or injury is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


